Citation Nr: 0406329	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-06 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hearing loss.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a heart condition.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for weakness of the 
left lower extremity with paresis.  

4.  Entitlement to service connection for a claimed sensory 
deficit of the left side of the body.  

5.  Entitlement to service connection for a claimed tinnitus.  

6.  Entitlement to service connection for a claimed 
depressive disorder.  

7.  Entitlement to service connection for claimed headaches.  

8.  Entitlement to service connection for a claimed memory 
loss.  

9.  Entitlement to service connection for benign prostatic 
hyperplasia, claimed as a urinary condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to April 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the RO.  


FINDINGS OF FACT

1.  In a June 1983 decision, the Board denied the veteran's 
claim of service connection for a neurological deficit of the 
left lower extremity.  

2.  In a June 1999 rating decision, the RO denied the 
veteran's claims of service connection for hearing loss and a 
heart condition.  

3.  The additional evidence received since the Board's June 
1983 decision and the RO's June 1999 decision bears directly 
and substantially upon the specific matters under 
consideration; is not cumulative of previously submitted 
evidence; and is so significant that it must be considered in 
order to fairly decide the merits of the claims.  

4.  The veteran is not shown to suffer from hearing loss, 
tinnitus, weakness of the left lower extremity, a sensory 
deficit on the left side of his body, a heart disorder, 
benign prostates hypertrophy, a depressive disorder, memory 
loss or headaches due to any event related to his military 
service, to include being stunned by lightning during 
service.  



CONCLUSIONS OF LAW

1.  The evidence submitted since the Board's June 1983 
decision is new and material; thus, the claim of service 
connection for a neurological deficit of the left lower 
extremity is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2003).

2.  The evidence submitted since the RO's June 1999 rating 
decision is new and material; thus, the claims of service 
connection for hearing loss and a heart condition are 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156(a), 
20.1103 (2003).  

3.  The veteran is not shown to have disability manifested by 
hearing loss, tinnitus, weakness of the left lower extremity, 
a sensory deficit on the left side of his body, a heart 
disorder, benign prostates hypertrophy, a depressive 
disorder, memory loss, or headaches due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran's service medical records were obtained and 
associated with the claims folder in September 1977.  

These records contain a clinical note dated in September 
1955, which shows that the veteran was "stunned" by 
lightning while in a latrine along with two other men.  In 
that note, the veteran was described as being ambulatory and 
not unconscious.  It was noted that the veteran had reported 
that he was experiencing a headache.  

It was also noted that the veteran had apparently returned to 
his company's area after speaking with a doctor prior to 
coming in for a physical check-up.  

Subsequent service medical records show that the veteran 
returned to the clinic four days later complaining of 
soreness in his right leg.  A clinical note dated later that 
month shows that the veteran was experiencing parasthesis in 
his right lower leg.  The examiner indicated that there was 
no sensory impairment.  

A clinical note dated in October 1955 shows that the veteran 
reported experiencing a sudden onset of pain in his left 
calf.  It was noted that he had undergone "heavy PT" that 
day.  X-ray studies showed a fracture through the shaft of 
the left fibula in good position.  

The subsequent service medical records are negative for any 
further complaints or treatment regarding the left lower 
extremity.  In July 1957, the veteran reported experiencing 
headaches, which were accompanied by chills, vomiting, and 
intermittent pain.  The examiner noted a diagnosis of the 
flu.  

In the report of a March 1958 medical examination completed 
for separation, it was noted that examination of the 
veteran's lower extremities was normal.  

In August 1977, the veteran filed a formal claim of service 
connection for impaired movement of the left leg, which he 
believed to have been due to being struck by lightning in 
1955.  

The veteran subsequently submitted a copy of a letter, which 
was purportedly written by the veteran to his parents in 
November 1977.  This letter was accompanied by an envelope 
postmarked in November 1955.  In this letter, the veteran had 
noted that he was currently in the hospital and was hoping to 
be discharged.  There is no discussion in this letter as to 
why the veteran was in the hospital at that time.  

Thereafter, in November 1977, the veteran underwent a VA 
examination.  The veteran reported that he was struck by 
lightning in 1955 while training for combat.  He indicated 
that it had paralyzed his entire left side with partial 
return over a three-month period.  He stated that he had 
since experienced very little return in his left lower 
extremity.  

An examination revealed a marked limp on the left side, which 
the examiner found was not antalgic and appeared to be due 
more to weakness.  It was noted that the veteran was wearing 
a brace on his left leg, which tended to keep his toe off the 
floor.  

The examination revealed no deformity and a full range of 
motion in the hip and knee, but the quads and calf both 
measured 1-inch atrophy compared to the right normal side.  

An examination of the ankle revealed no deformity, but did 
show some limitation of motion.  The examiner also found that 
there was decreased vibratory sensation throughout the entire 
left lower extremity.  

The examiner noted a diagnosis of "SC weakness of the left 
lower extremity with paresis and sensory impairment."  

In a series of letters dated throughout 1977, a private 
physician indicated that he had treated the veteran 
throughout that year for problems in his back and left lower 
extremity.  

In an August 1977 letter, the physician explained that the 
veteran had been undergoing conservative treatment for his 
lower back after injuring himself on the job when he stepped 
in some oil.  

It was also noted that he had a longstanding weakness of the 
left lower extremity, which apparently began during his 
military days when he was allegedly struck by lightning.  The 
examiner noted that this had complicated his recovery.  

In a December 1977 rating decision, the RO granted service 
connection for the residuals of a fracture of the left fibula 
and assigned a noncompensable evaluation.  The RO also denied 
service connection for weakness of the left lower extremity 
with paresis.  The veteran subsequently appealed that denial.  

In a December 1978 decision, the Board denied service 
connection for weakness of the lower extremity with paresis.  
The Board essentially determined that there was no 
etiological connection between the veteran's in-service left 
leg injury and his currently demonstrated weakness and 
sensory impairment.  

The Board also concluded that there was no connection between 
his current complaints and the in-service incident in which 
he was stunned by lightning.  

During a VA examination conducted in December 1982, the 
veteran indicated that he was struck by lightning while his 
platoon was in a latrine on the orders of his commander.  He 
reported that he awoke in the hospital and stayed there for 
some length of time.  He indicated that his left side was 
paralyzed and that he underwent physical therapy for some 
months.  The veteran indicated that he had fractured his 
fibula while using a bicycle machine during physical therapy.  

The examiner noted that the veteran was treated for a 
fracture of the left fibula in October 1955, and that his 
records show that he was placed on reduced activity for a 
week.  

The examiner also noted that subsequent service medical 
records showed that he was treated for a variety of minor 
problems in 1957 and 1958, but that there was nothing 
involving the left leg.  

The examiner concluded that the fracture of the left fibula 
in service produced no neurological injury because there was 
nothing in his records to suggest any foot drop or 
neurological damage.  The examiner indicated that, if he had 
injured the common peroneal nerve, it would have been 
apparent immediately and not twenty years later.  

With respect to the weakness of the left lower extremity, the 
examiner concluded that most of it was not real.  It was 
noted that the atrophy of 1.5 cm. at the left calf was of 
some significance neurologically and could be associated with 
prolonged wearing of a brace.  

The examiner concluded that the atrophy and any apparent 
weakness were not related to any event which occurred in 
service.  From the veteran's description of his in-service 
hospitalization, the examiner concluded that perhaps he could 
have been experiencing hysterical paralysis, if he ever was 
really in the hospital.  

Thereafter, in a February 1983 rating decision, the RO 
determined that new and material evidence had not been 
presented to reopen a previously denied claim of service 
connection for weakness of the left lower extremity.  The 
veteran subsequently appealed that decision.  

In a June 1983 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a neurological deficit of the left 
lower extremity.  

In October 1997, the veteran submitted an informal claim of 
service connection for a heart condition and hearing loss.  
He contended that these disabilities developed as a result of 
being struck by lightning during service.  

In support of his claim, the veteran subsequently submitted 
private treatment records showing that he was being treated 
for coronary artery disease, Type IIB hyperlipidemia, status 
post percutaneous transluminal coronary artery angioplasty, 
chronic angina, and hypertension.  

In a June 1998 rating decision, the RO denied the veteran's 
claims on the basis that there was no medical evidence 
showing that he had been treated for hearing loss and no 
medical evidence showing that his heart disease was related 
to service.  

Shortly thereafter, the veteran submitted additional medical 
records showing further treatment for heart disease.  

In a June 1999 rating decision, the RO continued to deny the 
veteran's claims on the basis that there was no medical 
evidence showing that he had been treated for his hearing 
loss and no medical evidence showing that his heart disease 
was related to his military service.  The veteran did not 
appeal that decision.  

In March 2001, the veteran's accredited representative 
submitted a statement indicating that the veteran wished to 
reopen his claims of service connection for a heart condition 
and hearing loss.  

In support of the veteran's claim, the representative 
submitted reports of private neurological examinations 
conducted by Dr. L.K. in July 2000 and November 2000.  

In the July 2000 report, the physician noted that the veteran 
had reported being struck by lightning in 1955 and being 
knocked unconscious.  It was also noted that he had 
reportedly spent three months in the hospital and that he was 
unable to move his left leg particularly well at that time.  

Dr. L.K. noted that the veteran was experiencing significant 
difficulties with attention, recall, calculations, 
abstraction and longer-term recall.  The physician explained 
that it was difficult to say whether this was due to the 
lightning strike, but that it could certainly have caused the 
problem.  

The physician noted that he would order an EMG in order to 
see if there was a peripheral neuropathy in the lower 
extremity, and in particular whether the problems in the 
lower extremity were confined to a single dermatone, which 
would suggest that it might then be more due to his low back 
injury.  

The physician indicated, however, that the veteran was 
vehement that his symptoms began after the lightning strike.  

The November 2000 report shows that the veteran had undergone 
neuropsychological testing, which suggested a decline in 
intellectual functioning.  

The testing also apparently revealed that the veteran was 
emotionally liable, and might have some somatic and 
psychological overlay to his neural behavioral problems, and 
some inconsistencies, which might indicate some exaggeration 
of his problems.  

The physician determined that there was no evidence of 
peripheral neuropathy, and that electrophysiological testing 
in the lower extremity suggested either most likely an upper 
motor neuron process, or lack of effort.  

The RO subsequently obtained the veteran's private treatment 
records from several physicians, which show that he had 
received treatment for coronary artery disease, gross 
hematuria, and other problems.  

A May 1999 operative note shows that the veteran underwent a 
cystoscopy following an episode of gross hematuria, which 
revealed a normal left kidney.  The physician noted a post-
operative diagnosis of gross hematuria, probably secondary to 
benign prostatic hyperplasia.  

In May 2001, the veteran filed an informal claim of service 
connection for memory problems, muscular problems, ongoing 
stress-related problems, and "urinary tract".  

The veteran underwent a VA physical examination in September 
2001 to determine the nature and etiology of his remaining 
disabilities.  In the reports related to that examination, it 
was noted that the veteran had reported experiencing left-
sided weakness since being struck by lightning in service.  

The examining physician noted that the veteran had reported 
being hospitalized for three months in service, but indicated 
that this was not shown by his medical records.  

In fact, the examiner noted that he was obviously not in the 
hospital four days following his initial treatment for the 
lightning strike on September 8, 1955, because he was noted 
to have been returned to duty following on evaluation on 
September 12th.  

The examiner noted that the veteran had also reported 
fracturing his fibula while undergoing physical therapy 
following the lightning strike.  However, the examiner noted 
that his records showed that he had sustained a fracture 
after undergoing "heavy PT."  

The examiner explained that the word "heavy" would probably 
not be used to describe physical therapy, and that it was 
probably referring to physical training.  The examiner also 
explained that physical therapy would not cause a fibula 
fracture.  

In regard to the veteran's specific disabilities, it was 
noted that he had a history of coronary artery disease, 
status post PTCA (percutaneous transluminal coronary 
angioplasty) times two and stent placement.  It was also 
noted that he had an 80-pack a year history of smoking as 
well as a history of significant dyslipidemia.  

The examining physician concluded that there was no way that 
the veteran's coronary artery disease could be linked with 
any lightning strike because it just did not work that way.  

In regard to the veteran's complaints of headaches and memory 
loss, the examiner noted that the veteran had a normal MRI 
scan of the head in December 2000.  Neurological examination 
with respect to the headaches was unremarkable.  

The examiner noted that it was impossible for him to 
objectively examine the veteran for short-tem memory loss, 
but that, even if he was found to have such memory loss, 
there was insufficient evidence to link that symptom to 
having been stunned by lightning during service.  

Similarly, the examiner also concluded that there was 
insufficient evidence to link his reported headaches to 
having been stunned by lightning during service.  

With respect to the veteran's left lower extremity 
complaints, the examiner noted that he had worn a left leg 
brace since his 1977 back injury but not before.  The 
examiner also noted that electrophysiological testing in 2000 
had suggesting either an upper motor neuron process or lack 
of effort.  

The examiner indicated that he was suspicious of the later.  
An examination revealed the left calf to be significantly 
smaller than the right.  The examination also showed some 
questionable difficulty with motion in the left ankle.  

The examiner indicated that there was some subjective 
decrease in strength in the quads, calf, and ankle 
dorsiflexors, and along the left triceps, biceps, and grip.  
The examiner noted that these findings were all subjective 
and that he could not really rely on them.  

Sensory examination revealed a patchy decrease in sensation 
along the left lower extremity and left forearm.  It was 
noted that these patches did not follow any specific 
dermatone and were very subjective.  

The examiner noted that his impression was questionable left 
upper and lower extremity weakness and sensory changes with 
insufficient evidence to link any of this to a lightning 
strike.  

In summarizing his opinion, the examiner noted that he could 
not tell exactly where the veteran's headaches and memory 
problems came from, but that there was insufficient evidence 
to link them to a lightning strike.  He further concluded 
that his urinary condition was certainly quite common and 
typical for a man of 64, and he appeared to have chronic 
benign prostatic hypertrophy, and perhaps some degree of 
chronic prostatitis.  He also noted that he could not fully 
document any true sensory deficit in the left upper and lower 
extremities, and that he did have an essentially normal 
electrophysiological test, which suggested the possibility of 
a voluntary component.  

In November 2001, the veteran also underwent a VA 
audiological evaluation in which he reported experiencing 
constant unilateral tinnitus.  The examination revealed an 
average puretone threshold of 44 for the right ear and 84 for 
the left ear.  Speech recognition was found to be 94 percent 
in the right ear and 60 percent in the left ear.  The 
examiner noted a diagnosis of moderately severe to severe 
sensorineural hearing loss in the right ear, and moderately 
severe to profound sensorineural hearing loss in the left 
ear.  

In a January 2002 addendum, the VA audiologist noted that the 
veteran had reported working in high risk noise situations 
both during service and in private industry following 
service.  It was noted that the veteran's report of a 
lightning strike offered a third variable.  The audiologist 
concluded that there was not enough tangible evidence to 
formulate a conclusion about the possibility and degree of 
service involvement in his current hearing loss.  The 
audiologist recommended that an assessment be obtained from a 
neurologist.   

In April 2002, the veteran was provided with a VA 
neurological examination.  During that examination, the 
veteran reported that he was experiencing hearing loss and 
various neurological deficits on the left side of his body as 
a result of being struck by lightning in service.  The 
examination reportedly revealed a left hemisensory deficit, 
which the examiner described as being purely subjective.  

The examiner also noted that there was some limitation of 
effort in the left side of the body, and in the left upper 
and lower extremities.  The examiner noted that hemiparesis 
could occur as a result of a lightning strike, but that there 
was no clear-cut clinical evidence from that time in the 
claims folder, and nothing at this point in time in his 
examination to make such a cause and effect relationship.  

In this report, the examiner discussed a number of articles 
from medical textbooks dealing with the effects of lightning 
strikes, and concluded that a myriad of neurological findings 
have been shown to result from such an injury.  

However, the examiner explained that the veteran had had a 
number of problems since service, and that it was difficult 
to separate what occurred as a result of the lightning 
strike, and what occurred as a result of later injury.  In 
essence, the examiner noted that the results of his 
assessment had to be inconclusive as to that question.  

The examiner noted, however, that certain clues argued 
against a connection to the lightning strike.  In particular, 
the examiner noted that absence of any arborescent or 
keraunographic pattern or exit or entry wounds on the skin.  

The examiner noted that this was apparently an indirect 
strike, but that, even so, an entry or exit wound was one of 
the more common features that could give an idea as to what 
part of the body may have been affected.  

The examiner essentially concluded that there was just not 
enough evidence on clinical evaluation to find that the 
lightning strike had left residual neurological findings.  

Thereafter, in May 2002, the veteran also underwent a VA 
mental disorders examination.  During that examination, the 
veteran restated his belief that he had lost consciousness 
after being struck by lightning and had been paralyzed on the 
left side of his body.  

The veteran reported that he had experienced some periods of 
depression, but had never been hospitalized.  He indicated 
that he had put a gun to his head once after his brother was 
killed, but that this was twenty years ago.  

The examiner noted that his memory as to biographical 
information appeared to generally be intact, and that there 
was no evidence of psychosis.  

Neuropsychological testing was conducted, which the examiner 
found had revealed some cognitive limitations.  The examiner 
concluded, however, that they were more likely related to his 
pain and medications than to any significant organic deficit.  

The examiner noted that he did not appear to have any 
significant memory loss.  The examiner explained that the 
veteran had several stresses in his life, which appeared to 
be causing some distress, but that connecting this to the 
possible lightning strike from fifty years ago was not 
clinically feasible.  

The examiner determined that, while some people have 
experienced cognitive deficits as a result of lightning 
strikes, there was no indication from the time of the event 
in this case that the veteran had complained of memory loss 
or other such problems.  

The examiner also noted that there were too many intervening 
events, such as his back injury, heart attacks, and other 
medical problems, which could account for the difficulties 
that he was now having.  The examiner noted a diagnosis of 
depressive disorder, not otherwise specified (most likely 
related to his chronic pain and other current life 
stressors).  

In the July 2002 rating decision, the RO determined that new 
and material evidence had not been received to reopen claims 
of service connection for hearing loss, a heart condition, 
and weakness of the left lower extremity with paresis.  

The RO also denied service connection for tinnitus, a sensory 
deficit of the left side of the body, memory loss, headaches, 
benign prostatic hypertrophy with gross hematuria, and a 
depressive disorder.  The veteran subsequently perfected an 
appeal regarding each of these issues.  


II.  VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case (SOC), and correspondence from the RO, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  

In particular, the Board notes an evidence development letter 
dated in April 2001 in which the veteran was advised of the 
type of evidence necessary to reopen previously denied claims 
of service connection, and to substantiate those claims of 
service connection.  

The Board also notes an evidence development letter dated in 
October 2002 in which the veteran was advised of the type of 
evidence necessary to substantiate his original claims of 
service connection.  

In these letters, the veteran was also advised of his and 
VA's responsibilities under VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

The Board finds that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In addition, the record reflects that the veteran had 
undergone several VA examinations in order to determine the 
etiology of his claimed disabilities.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed to substantiate these claims, and in obtaining 
evidence pertaining to these, under the VCAA.  Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  


III.  New and material evidence claims

The veteran is seeking to reopen previously denied claims of 
service connection for hearing loss and a heart condition, 
and for weakness of the left lower extremity.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  

Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
appellant's claims for service connection in this matter 
without regard to the new version of 38 C.F.R. § 3.156(a).  

The record reflects that service connection for a 
neurological deficit of the left lower extremity was denied 
by the Board in a June 1983 decision.  In that decision, the 
Board concluded that the medical evidence of record did not 
establish that the veteran had incurred nerve damage in his 
left lower extremity as a result of a lightning strike in 
service.  

The Board also concluded that the medical evidence did not 
establish that the veteran was suffering from a neurological 
deficit in his left leg as a result of his service-connected 
residuals of a fracture of the left fibula.  

The claims of service connection for hearing loss and a heart 
condition were last denied by the RO in a June 1999 decision.  
The RO essentially concluded that there was no evidence of 
record suggesting that these disabilities had been incurred 
in or aggravated by the veteran's military service.  The 
veteran did not appeal that decision.  

Since filing to reopen these claims, the veteran has 
submitted treatment records showing that he has been 
diagnosed with coronary artery disease.  He has also 
undergone a VA audiological evaluation, which revealed 
evidence of a hearing loss disability as defined by 38 C.F.R. 
§ 3.385 (2003).  

In addition, the veteran has submitted reports of private 
neurological examinations conducted in July 2000 and November 
2000.  In the report of the July 2000 examination, it was 
noted that the veteran was complaining of numbness and 
atrophy in his left leg, which he believed to have started 
after he was reportedly struck by lightning during service.  

The Board concludes that the aforementioned evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the veteran's claims of service 
connection for hearing loss, a heart condition, and weakness 
of the left lower extremity.  

Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claims are therefore 
reopened.  

Having reopened the aforementioned claims, the Board will 
proceed to adjudicate them on a de novo basis along with the 
veteran's other claims for service connection.  

Because the Board has already determined that the RO has 
satisfied the notification and assistance requirements of the 
VCAA, the Board believes that the veteran will not be 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


IV.  Service connection claims

The veteran is seeking service connection for hearing loss, 
tinnitus, heart disease, benign prostatic hyperplasia, a 
depressive disorder, headaches and memory loss.  

He is also seeking service connection for weakness of the 
left lower extremity, and for a sensory deficit on the left 
side of his body.  He essentially contends that all of these 
disabilities developed as a result of being struck by 
lightning while on active duty.  

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, including cardiovascular-renal disease and 
organic diseases of the nervous system, if such is shown to 
have been manifested to a compensable degree within one year 
after the veteran was separated from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

At the outset of this discussion, the Board notes that there 
is some dispute in the record regarding the circumstances 
surrounding the in-service incident in which the veteran was 
allegedly struck by lightning.  

As explained in the Factual Background, the veteran has 
repeatedly reported to examining physicians that he was 
knocked unconscious after being struck by lightning and awoke 
in the hospital, where he remained for three months.  He has 
also repeatedly stated that he was paralyzed on the left side 
of his body after he woke up and had to undergo physical 
therapy throughout his hospitalization.  

The Board notes, however, that the veteran's reports to do 
not appear to be consistent with his service medical records.  
In particular, the Board notes a September 8, 1955, clinical 
record, which indicates that he was "stunned" by lightning 
and did not lose consciousness at that time.  

It also indicates that he was ambulatory and that he had only 
complained of a headache.  In addition, it also reveals that 
he had apparently returned to his company area after talking 
to a doctor prior to coming in for a physical check-up.  
Following examination, he was apparently returned to duty and 
advised to return on sick call or sooner if he became 
symptomatic.  

The Board also notes a clinical record dated on September 12, 
1955, which shows that the veteran complained of soreness in 
his right leg.  Following examination, he was reportedly 
returned to full duty.  In a clinical note dated on September 
20, 1955, it was noted that the veteran had complained of 
paresthesis in his right lower leg, but that physical 
examination had shown no evidence of sensory impairment.  

In regard to the veteran's report of having sustained a 
fracture of the fibula while undergoing physical therapy, the 
Board notes that an October 1955 clinical record reveals that 
he sustained this injury while undergoing "heavy PT".  

As explained by the September 2001 VA examiner, that 
physician believed that it was unlikely that the word 
"heavy" would be used to describe physical therapy, and 
that it was not possible that such a fracture could be 
sustained while undergoing physical therapy.  The examiner 
believed that it was much more likely that the veteran 
sustained this injury while undergoing physical training.  

The Board finds these records to be the most probative 
evidence of record as to the circumstances surrounding the 
lightning strike in service.  In essence, the Board believes 
these records to be much more probative than the veteran's 
recent and more dramatic description of this event, which was 
first reported during a 1977 VA examination, over two decades 
following the initial incident.  

The Board is cognizant that the veteran's service medical 
records were damaged in an accidental fire at the National 
Personnel Records Center in 1973.  Thus, it is possible that 
some records were destroyed and are no longer available.  

In cases where service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board is also cognizant that the veteran submitted a 
letter in 1977, which was purportedly written in November 
1955 while the veteran was allegedly hospitalized.  However, 
while this letter did contain a mention that it was written 
while the veteran was in the hospital, it does not provide 
any reason as to that hospitalization.  It also contains no 
specific reference to the lightning strike.  

In any event, the Board believes that there are sufficient 
clinical records available from September and October of 1955 
to establish conclusively that the veteran was not 
hospitalized as a result of the lightning strike in 
September, and was not knocked unconscious or paralyzed on 
his left side as a result thereof.  

Furthermore, having reviewed the complete record, the Board 
finds that the preponderance of the credible and probative 
evidence is against findings that the veteran's claimed 
disabilities were incurred as a result of the veteran having 
been stunned by lightning in 1955.  

In this regard, the Board finds the most probative evidence 
of record to be the reports of VA examinations conducted in 
September 2001, April 2002, and May 2002.  

In particular, the Board notes the report of the veteran's 
September 2001 VA examination in which the examiner concluded 
that there was insufficient evidence to link the veteran's 
complaints of headaches, memory loss or urinary disorder to 
the incident in which he was stunned by lightning.  

In fact, the examiner explained that the urinary disorder, 
which appeared to be chronic benign prostatic hypertrophy, 
with perhaps some degree of chronic prostatitis, was quite 
common and typical for a man of 64.  

The September 2001 VA examiner also specifically concluded 
that there was no way that the veteran could have developed 
coronary artery disease as a result of a lightning strike 
because the disease simply did not work that way.  

The September 2001 VA examiner found some questionable 
weakness in the left lower extremities and a sensory deficit 
on the left side of his body, but, again, concluded that 
there was insufficient evidence to link these symptoms to the 
incident in service in which he was stunned by lightning.  

The Board notes that these findings appear to be consistent 
with the results of the April 2002 VA neurological 
examination in which the veteran had complained of hearing 
problems and various neurological deficits as a result of 
being struck by lightning in service.  

That examiner indicated that it was impossible to 
conclusively determine whether or not these problems were due 
to the in-service incident, but that certain clues argued 
against such a connection.  

In particular, the examiner pointed to the lack of any exit 
or entry wounds on the skin, which were usually associated 
with neurological injuries resulting from a lightning strike.  

With respect to the veteran's complaints of hearing loss and 
tinnitus, the Board believes that April 2002 VA examiner's 
conclusion regarding the veteran's hearing problems to be 
consistent with those of the VA audiologist who examined the 
veteran in November 2001.  

As explained in the January 2002 addendum, the audiologist 
considered the veteran's belief that his symptoms were 
related to a lightning strike, as well as the fact that he 
had described exposure to loud noises during service.  
However, the audiologist concluded that there was 
insufficient evidence to establish a link between his claimed 
disabilities and his military service.  

In short, the Board believes that the opinions of the 
September 2001 and April 2002 VA examiners, as well as the 
findings of the VA audiologist, support the conclusion that 
the veteran does not have hearing loss, tinnitus, heart 
disease, benign prostatic hyperplasia, headaches or memory 
loss, as a result of his military service.  

The Board also believes that these opinions support the 
conclusion that the veteran does not have weakness in his 
left lower extremity or a sensory deficit on the left side of 
his body as a result of his military service.  

With respect to the claimed depressive disorder, the Board 
found the most probative evidence of record to be the report 
of his May 2002 mental disorders examination.  As discussed 
in detail hereinabove, the examiner noted a diagnosis of a 
depressive disorder, but found that this disorder was related 
to the veteran's chronic pain and several stresses in his 
life, and not due to being struck by lightning in service.  

The Board has considered the July 2000 and November 2000 
reports of Dr. L.K., which were submitted by the veteran.  
However, while Dr. L.K. discussed the veteran's complaint 
that he was experiencing weakness and sensory impairment as a 
result of being struck by lightning in service, the physician 
never specifically concluded that this was the case.  

In fact, although the physician determined that the veteran 
was experiencing some cognitive difficulties and neurological 
deficits in his extremities, the physician also noted that 
neuropsychological testing had revealed some possible 
exaggeration of his symptomatology.  

The physician also noted that electrophysiological testing 
had revealed that his lower extremity weakness was most 
likely due to an upper motor neuron process or lack of 
effort.  

To the extent that Dr. L.K. appears to have acknowledged the 
possibility that the veteran's memory loss, sensory deficit, 
and weakness of the left lower extremity were related to 
being struck by lightning, the Board notes that the physician 
appeared to have relied upon the veteran's own report of his 
medical history, which included his description of having 
been hospitalized for three months and having undergone 
physical therapy.  

Thus, because the Dr. L.K.'s findings appear to be based on 
the erroneous factual history reported by the veteran, the 
Board finds them to be without probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 561 (1993) (an opinion based upon 
an inaccurate factual premise has no probative value); see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board notes that the Board has also considered the report 
of the veteran's November 1977 VA examination in which the 
examiner noted a diagnosis of "SC weakness of the left lower 
extremity with paresis and sensory impairment".  

However, in describing the veteran's complaints as service-
connected, it appears that this physician was also basing his 
conclusion on the veteran's reported of having been paralyzed 
for three months after being struck by lightning.  

Similarly, in a series of letters dated in 1977, the 
veteran's private physician at that time also appears to have 
based his findings regarding the veteran's left lower 
extremity complaints on the veteran's own description of his 
medical history.  

Therefore, because these physicians' findings are also based 
on the erroneous factual history reported by the veteran, the 
Board finds them to also be without probative value.  See 
Reonal, Swann, supra.

Although the veteran may sincerely believe that he incurred 
these disabilities as a result of being stunned by lightning 
during service, he is not considered qualified to render 
medical opinions regarding diagnoses or the etiology of 
medical disorders, and his opinion is entitled to no weight 
or probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993)  

The Board is cognizant that service connection is in effect 
for the residuals of a fracture of the left fibula, which is 
evaluated as noncompensable.  The Board has considered 
whether or not the veteran's complaints of weakness and 
sensory impairment in the left lower extremity may be related 
to his service-connected disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

It appears that the only physician to specifically address 
the issue of whether the veteran's complaints of weakness and 
sensory impairment in the left lower extremity might be 
related to this service-connected disability was the VA 
physician who examined the veteran in December 1982.  As 
discussed in detail hereinabove, that examiner concluded that 
the veteran's fracture had produced no neurological 
impairment.  

The Board notes that there is no contrary medical evidence of 
record.  Moreover, since filing to reopen his claim for 
weakness in the lower extremity, the veteran has not 
contended that any relationship exists between his service-
connected disability and his complaints of weakness and 
sensory impairment.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against finding that his complaints of 
weakness and sensory impairment in the left lower extremity 
are related to his service-connected disability.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that any hearing loss, tinnitus, 
heart disease, benign prostatic hyperplasia, depressive 
disorder, headaches or memory loss was incurred in or 
aggravated by the veteran's military service.  

The Board further concludes that the preponderance of the 
evidence is also against finding that a disability manifested 
by weakness of the left lower extremity or a sensory deficit 
on the left side of his body was incurred in or aggravated by 
service.  The benefits sought on appeal are accordingly 
denied.  



ORDER

Service connection for a hearing loss is denied.  

Service connection for a heart condition is denied.  

Service connection for weakness of the left lower extremity 
with paresis is denied.  

Service connection for a sensory deficit of the left side of 
the body is denied.  

Service connection for tinnitus is denied.  

Service connection for a depressive disorder is denied.  

Service connection for headaches is denied.  

Service connection for memory loss is denied.  

Service connection for benign prostatic hyperplasia is 
denied.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




